Citation Nr: 0728404	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-16 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for degenerative joint disease 
of the left shoulder has been received.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to November 
1970.

In a November 1998 decision, the RO denied the veteran's 
original service connection claim for degenerative arthritis 
of the lumbosacral spine, bilateral shoulders, bilateral 
knees, and bilateral ankles.  Although the RO notified the 
veteran of the denial of his claim in November 1998, the 
veteran did not initiate an appeal.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision in which the RO denied the veteran's petition to 
reopen a claim for service connection for degenerative joint 
disease of the left shoulder and granted service connection 
for diabetes mellitus, type II, and awarded a 20 percent 
rating, effective May 17, 2001.  In July 2003, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in May 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2004.

The RO continued the denial of the claims on appeal (as 
reflected in a November 2004 supplemental SOC (SSOC)) and 
forwarded these matters to the Board for further appellate 
consideration.

In his substantive appeal (VA Form 9) received in May 2004, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board at the RO.  In an October 2005 letter by 
the RO, the veteran was informed that a hearing was scheduled 
for January 2006.  According to a Report of Contact in the 
claims file dated in December 2005, the veteran requested 
that his January 2006 hearing be cancelled.  The veteran was 
notified of the rescheduled hearing via a May 2006 letter; 
however, the veteran filed to appear on the scheduled hearing 
date in August 2006, and no further communication was 
received from the veteran regarding the hearing request or 
his failure to appear; thus, the hearing request is deemed 
withdrawn.  Accordingly, the Board will proceed with its 
review of this matter on the basis of the current record.  
See 38 C.F.R. § 20.704(d) (2006).

As the higher rating claim on appeal involves a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized that issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities). 


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  In a November 1998 rating decision, the RO denied the 
veteran's claim for service connection for degenerative 
arthritis of the lumbosacral spine, bilateral shoulders, 
bilateral knees, and bilateral ankles; although notified of 
the denial in November 1998, the veteran did not initiate an 
appeal.

3.  None of the new evidence associated with the claims file 
since the November 1998 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for degenerative joint disease of the left 
shoulder, or raises a reasonable possibility of 
substantiating the claim.

4.  Since the May 17, 2001 effective date of the grant of 
service connection, the veteran's diabetes mellitus has been 
controlled with oral hypoglycemic agents or insulin, and a 
restricted diet.  There is no medical evidence of 
restrictions on his activities or any episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization. 





CONCLUSIONS OF LAW

1.  The November 1998 RO decision that denied the veteran's 
claim for service connection for degenerative arthritis of 
the lumbosacral spine, bilateral shoulders, bilateral knees, 
and bilateral ankles is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As evidence received since the RO's November 1998 denial 
is not new and material, the criteria for reopening the claim 
for service connection for degenerative joint disease of the 
left shoulder are not met.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  The criteria for the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  
§§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  With respect 
to requests to reopen previously denied claims, a claimant 
must be notified of both what is needed to reopen the claim 
and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the petition to 
reopen the veteran's claim for service connection for 
degenerative joint disease of the left shoulder and his then 
claim for service connection for diabetes, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The December 2002 rating decision reflects the initial 
adjudication of the claims after issuance of that letter.  
Hence, the July 2002 letter-which meets the first three of 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirements.  While the veteran has 
not explicitly been advised to provide any evidence in his 
possession that pertains to his claims, the claims file 
reflects that the veteran has submitted evidence in support 
of his claims.  Given that fact, as well as the RO's 
instructions to him, the Board finds that the veteran has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claims.  Accordingly, on 
these facts, the RO's omission is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  

The Board notes that the May 2004 SOC provided criteria for 
higher ratings for the veteran's service-connected diabetes 
under 38 C.F.R. § 4.119.  While the July 2002 letter to the 
veteran did not inform the appellant of the bases for the 
prior, final denial of his left shoulder claim, consistent 
with Kent, the May 2004 SOC does explain the bases for the 
prior denial.  The November 2004 SSOC informed the appellant 
of the applicable definition of new and material evidence and 
corrected the definition found in the July 2002 pre-rating 
letter.  After issuance of each notice described above, and 
opportunity for the appellant to respond, the November 2004 
SSOC reflects readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield, 20 Vet. App. at 543; 
see also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

The Board also notes that an August 2006 letter informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  However, the Board finds that neither the 
timing nor form of this notice is shown to prejudice the 
veteran.  As the Board's decision herein denies the petition 
to reopen and the claim for a higher rating for diabetes, no 
effective date or higher rating is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Lebanon, Pennsylvania, along with various written statements 
submitted by the veteran and by his representative, on his 
behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).

The veteran's entitlement to service connection for 
degenerative joint disease of the left shoulder was 
previously considered and denied.  The veteran filed a claim 
addressing this disorder in May 1998.  In a rating decision 
issued later in November 1998, the RO denied a claim for 
service connection for degenerative arthritis of the 
lumbosacral spine, bilateral shoulders, bilateral knees, and 
bilateral ankles, noting that there was no evidence that 
degenerative arthritis was incurred or aggravated in service.  
Evidence then considered consisted of the veteran's service 
medical records.  These records include notations that: in 
October 1969 the veteran was injured playing pushball, that 
his left shoulder was examined, and that he had difficulty 
lifting his left arm and that he was tender over the upper 
ridge of his left scapula; in June 1970 he complained of left 
shoulder pain and an x-ray taken was negative .  His August 
1970 discharge examination report identified no physical 
abnormalities.  Also of record was an October 1984 unrelated 
VA PTSD consultation and an August 1998 VA examination 
report.  The August 1998 VA examination report notes that the 
veteran started to have shoulder pain about 20 years before 
with no loss of range of motion, but with diffuse aches and 
pains.  Examination revealed no shoulder atrophy, and 
painless active range of motion of both shoulders was grossly 
within normal limits.  An x-ray of the left shoulder revealed 
degenerative osteoarthritis over the acromioclavicular (AC) 
joint space, and the glenohumeral articulation showed mild 
degenerative change as well.  

Although notified of the November 1998 denial later in 
November 1998, the veteran did not initiate an appeal of this 
determination.  As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

The veteran filed the current petition to reopen a claim for 
service connection for degenerative joint disease of the left 
shoulder in May 2002.  VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the November 1998 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Evidence added to the claims file since the November 1998 
denial includes private treatment records, dated between 
September 1985 and February 2002, that for the most part show 
treatment for unrelated medical conditions.  A signed note by 
H.F.W., M.D., dated in August 2002, states that the veteran's 
medical condition was so extreme that he was unable to work.  
(A signed statement by the veteran's fiancé, dated in January 
2003, states that Dr. H.W. recently treated the veteran for 
pain in his shoulder.)

Private hospital records from April 1987 to June 1987, May 
1991, and August 2002, and reports of VA examinations in 
August 2002 and November 2003, each pertain to unrelated 
medical conditions.

VA outpatient medical records from the Lebanon, Pennsylvania 
VAMC, dated between April 1993 and June 2004, show that the 
veteran was treated for degenerative joint disease in his 
left shoulder.  A June 2004 VA x-ray reveals mild 
degenerative changes at the AC joint.  

A psychiatric examination for state or county disability 
purposes, and correspondence from his fiancé, also were added 
to the claims file, but those materials are not related to 
the veteran's left shoulder complaint.

A June 2004 VA examination of the left shoulder was added to 
the record.  According to the examination report, the veteran 
complained of some discomfort at the site of a fragment wound 
to his left shoulder with cold damp weather or prolonged use 
of the upper extremity.  On physical examination, no bony 
abnormality was noted.  Painless active range of motion was 
within normal limits.  X-ray of the left shoulder showed mild 
to moderate degenerative change at the AC joint.  The 
impression of the examining physician was normal range of 
motion and no sharp fragment wound identified on x-ray; he 
opined that there was no relationship between a superficial 
scar on the posterior of the left shoulder and to arthritis 
and the degenerative changes of the AC.

A July 2004 VA examination report reveals that the veteran 
had increasing discomfort in the left shoulder while in 
service.  However, the only specific traumatic injury he 
remembered was playing semi-professional football post 
service at the age of 40 and having an injection after a blow 
to the shoulder.  He continued to have increased pain up to 
the current time and reached a point where it interfered with 
his ability to lift his grandchildren.  According to the 
examination report, the veteran had no specific treatment for 
the left shoulder, such as physical therapy or injections.  
The veteran also complained of left shoulder pain when the 
weather changed.

On examination, diagnosis was left shoulder pain related to 
impingement syndrome, acromioclavicular degenerative 
arthritis and possible underlying rotator cuff degeneration 
and mildly tender scars in the posterior aspect of the left 
shoulder.  The examining physician opined that it was not at 
least as likely as not that the pain in the left shoulder was 
related to shrapnel wounds afflicted during combat in Vietnam 
as there was no documentation of any treatment of left 
shoulder pain while the veteran was on active duty.

The additionally received medical evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claim for service connection for 
degenerative joint disease of the left shoulder.  The private 
and VA records that pertain only to unrelated conditions 
clearly are not relevant to the matter under consideration.  
None of the private and VA medical records related to the 
veteran's left shoulder complaints include any opinion or 
comments that address the etiology of the veteran's current 
disability; the VA outpatient treatment records, in 
particular, show only continuing treatment for degenerative 
joint disease of the left shoulder.  With the exception of 
the June 2004 and July 2004 VA examinations, none of the 
medical evidence received is pertinent to the central 
question underlying the claim for service connection-whether 
there exists a medical relationship between the current 
diagnosed left shoulder disability and service.  The June 
2004 and July 2004 VA examiners both opine that there is no 
nexus or medical relationship between the veteran's current 
left shoulder disability and service.  None of this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim.  

The only additional evidence associated with the claims file 
consists of various statements submitted by the veteran or on 
his behalf (by his representative and his fiance).  However, 
even if new, such lay assertions provide no basis for 
reopening the claim.  As indicated above, this claim turns on 
a medical matter.  As the veteran and his representative and 
his fiancé are laypersons without the appropriate medical 
training or expertise, none is competent, on the basis of 
assertions, alone, to provide probative (i.e., persuasive) 
evidence on a medical matter-such as the etiology of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for degenerative joint disease of the left 
shoulder has not been received.  As such, the requirements 
for reopening the claim are not met, and the November 1998 
denial of the claim for service connection for degenerative 
arthritis of the lumbosacral spine, bilateral shoulders, 
bilateral knees, and bilateral ankles remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Initial Rating for Diabetes

A.  Factual Background

The veteran's service medical records are negative for 
treatment of diabetes.  

Private medical records from Reading Hospital in 
Pennsylvania, dated in May 1991, show that the veteran was 
treated for acute diabetic ketoacidosis and the onset of 
diabetes was diagnosed.  

A July 2001 private medical record shows that the veteran was 
placed on daily doses of Glucophage.  It also was noted that 
the veteran might possibly be able to abstain from insulin if 
he continued with weight loss, modification of his 
carbohydrates, and added an exercise program.  

The veteran underwent a VA examination for his diabetes in 
August 2002.  According to the examination report, the 
veteran had a restricted diet for his diabetes and had no 
restriction of activities.  It also was noted that the 
veteran stated that he was hospitalized in an intensive care 
unit seven or eight years before with what he believed was 
ketoacidosis.  According to the report, it was during this 
hospitalization that the veteran learned he was diabetic.  
The veteran took insulin daily.  It was noted that the 
veteran very infrequently saw his diabetic care provider at a 
private heart practice.

January 2003 VA medical records reveal that the veteran 
stopped taking Glucophage after he stopped going to a private 
office.  VA then started the veteran on Glucophage.  His 
diabetes was noted under poor control.  

A March 2003 VA medical record reveals the veteran was being 
given Glucophage in addition to Glyburide to get his blood 
sugar down.  It was noted that a previous provider only 
treated the veteran's diabetes with insulin.  It also was 
noted that the veteran did not really watch his diet or 
exercise.  

A March 2003 VA examination report noted that the veteran had 
a nine-year history of diabetes and that he took insulin and 
Metformin.

A June 2003 VA medical record reveals that the veteran did 
not take his medications on a regular basis.  He was on 
Glyburide and Metformin, but had not had the one filled since 
December and the other one in March.  

A February 2004 VA medical record stated the veteran had 
improved with his sugars over the past few months and some 
adjustments needed to be made to his medication.  He was then 
on oral medication and insulin.  Stated goal was to take him 
off insulin if at all possible.

B.  Analysis

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Historically, by rating action of December 2002, the RO 
granted service connection for diabetes mellitus, type II, 
and assigned a 20 percent rating, effective May 17, 2001.  
The rating was pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.

Under DC 7913, diabetes mellitus manageable by restricted 
diet only warrants a 10 percent rating.  A 20 percent rating 
requires insulin or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating requires insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent rating requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength, 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913 (2006).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note 1 
following Diagnostic Code 7913.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating in excess of 20 percent for service-
connected diabetes mellitus have not been met at any time 
since the May 17, 2001 effective date of the grant of service 
connection for that disability.

While the evidence noted above demonstrates that the 
veteran's diabetes mellitus requires a restricted diet and 
insulin, it does not show that he requires careful regulation 
of activities.  Regulation of activities means "avoidance of 
strenuous occupational and recreational activities."  See 38 
C.F.R.  § 4.119, Diagnostic Code 7913.  There is no evidence 
in the private or VA clinical records or in the VA 
examination reports that any physician recommended avoidance 
of strenuous occupational and recreational activities due to 
diabetes.  Although it is generally not necessary to meet all 
of the rating criteria for a higher rating, see 38 C.F.R. 
§ 4.21, the regulation of activities is the primary 
characteristic distinguishing the higher rating in this case; 
hence, absent a finding that regulation of activities is 
required, a higher rating is not warranted.

In an August 2002 letter, Dr. H.F.W. wrote that the veteran's 
medical condition was so extreme that he was unable to work.  
However, this medical note does not explicitly refer to the 
veteran's diabetes or state that the veteran's diabetes also 
required regulation of activities in the sense demanded by 
the criteria for a higher rating.  A January 2003 signed 
letter by the veteran's fiancé stated that a Dr. H.W. treated 
the veteran for his left shoulder and not for his diabetes.  
Moreover, there is no other evidence indicating that since 
May 17, 2001 the veteran has required regulation of 
activities to control his diabetes in addition to his 
medication and diet.  Thus, since May 17, 2001, the veteran 
has not had the symptomatology required for the next higher, 
or 40 percent, rating.

The Board also notes that the medical evidence also indicates 
that none of the criteria for rating higher than 40 percent, 
such as annual hospitalizations for diabetic care due to 
episodes of ketoacidosis or hypoglycemic reactions, or visits 
at least twice monthly to a diabetic care provider, have been 
met at any point since the grant of service connection for 
diabetes.

Further, the Board observes that the RO also has granted 
service connection for diabetic nephropathy with coronary 
artery disease associated with Type II diabetes mellitus and 
awarded a 30 percent rating, effective May 17, 2001; granted 
service connection for erectile dysfunction associated with 
Type II diabetes mellitus and awarded a noncompensable 
rating, effective May 17, 2001; and granted service 
connection for cataracts associated with Type II diabetes 
mellitus and awarded a noncompensable rating, effective May 
17, 2002.  However, these separate ratings are the 
manifestations of other disabilities that cannot be 
considered in evaluating the severity of the veteran's 
diabetes mellitus.  To hold otherwise would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (2006) (providing, 
in part, that evaluation of the same manifestations under 
different diagnoses or, diagnostic codes, is to be avoided).  
In addition, these manifestations of the veteran's diabetes 
have not caused regulation of diet, restrictions on activity, 
or episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization, or been so severe as to otherwise 
warrant assignment of an intial rating higher than 20 
percent.

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for 
diabetes, the symptoms of the veteran's diabetes mellitus 
symptomatology have more nearly approximated the criteria for 
a 20 percent schedular rating under Diagnostic Code 7913.  
Under these circumstances, the Board must conclude that the 
criteria for the next higher, 40 percent, rating for diabetes 
mellitus have not been met.  It logically follows that the 
criteria for any higher rating under Diagnostic Code 7913 
likewise have not been met. 

For all the foregoing reasons, the Board finds that the 
criteria for a higher initial rating for diabetes mellitus, 
type II, have not been met since the effective date of the 
grant of service connection.  As such, there is no basis for 
staged rating, pursuant to Fenderson, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West  2002 & Supp. 2006); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
degenerative joint disease of the left shoulder is denied.

An initial rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


